             Case 18-51799-grs                 Doc 48          Filed 04/30/19 Entered 04/30/19 14:57:39                                 Desc Main
                                                               Document      Page 1 of 2
Fill in this information to identify the case:

Debtor 1          Gilkey, Carol Denise

Debtor 2                                                                                                                [x ] Check if this is an
(Spouse, if filing)                                                                                                           amended plan, and list
                                                                                                                              below the sections of the
United States Bankruptcy Court for the Eastern District of                                                                    plan that have been
Kentucky, Lexington Division                                                                                                  changed.
                                                                                                                              Part 2
Case Number 5:18-bk-51799
(If known)




Local From 3015-1(a)
Chapter 13 Plan                                                                                                                               12/17

Part 1:      Notices

      To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                             indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                             do not comply with local rules and judicial rulings may not be confirmable.

                             In the following notice to creditors, you must check each box that applies.

      To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                             You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                             attorney, you may wish to consult one.

                             If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                             confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                             The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                             In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                             The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                             plan includes each of the following items. If an item is checked as “Not Included”or if both boxes are checked, the
                             provision will be ineffective if set out later in the plan.

1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial            [ ] Included        [X] Not included
          payment or no payment at all to the secured creditor

1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out                [ ] Included        [X] Not included
          in Section 3.4

1.3       Nonstandard provisions, set out in Part 8                                                                  [ x ] Included      [] Not included

Part 2:      Plan Payments and Length of Plan

      2.1 Debtor(s) will make regular payments to the trustee as follows:

             $ 282.18 per month for 7 months, $410 for 53 months.

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
             creditors specified in this plan.



Part 9:      Signature(s):

      9.1 Signatures of Debtor(s) and Debtor(s)’Attorney

      The Debtor(s) and attorney for the Debtor(s), if any, must sign below.




Local Form 3015-1(a)Chapter 13 Plan          Page 1
         Case 18-51799-grs                Doc 48        Filed 04/30/19 Entered 04/30/19 14:57:39                           Desc Main
                                                        Document      Page 2 of 2
Debtor Gilkey, Carol Denise                                               Case Number 5:18-bk-51799




/s/ Carol D. Gilkey
Signature of Debtor 1                                                        Signature of Debtor 2

Executed on April 30, 2019                                                   Executed on

/s/ Ryan Atkinson                                                            Date: April 30, 2019
Signature of Attorney for Debtor(s)


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard provisions
included in Part 8.

CERTIFICATE OF SERVICE
I certify that on the date shown below I mailed a copy of the Chapter 13 Plan, for the Debtor to the creditors
listed on the matrix and to the Chapter 13 Trustee.


/s/ Ryan Atkinson                                                            Date: April 30, 2019
Signature of Attorney for Debtor(s)




Local Form 3015-1(a)Chapter 13 Plan    Page 2
